DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “front segment”; “back segment”; “front helical cutting edges”; “back helical cutting edges”; “equal helical angles”; “side wall”; “inclined cutting edges” as in lines 18-24 of claim 1; and the embodiment of the drill bit as in lines 10-13 with the “front segment”, “back segment”, “front helical cutting edges”, “back helical cutting edges”, “equal helical angles” as in lines 18-24, also in claim 1; and “the front-end cutting section…have a round corner”; “a connection between the back-end cutting section and the circumferential cutting section…have a round corner”; “a connection between the circumferential cutting section and the neck portion have a round corner” as in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites on lines 1-2 that a helical angle of “each of the helical cutting edges”. However, since claim 1 recites in lines 19 and 21 respectively “front helical cutting edges” and “back helical cutting edges”, it is unclear to which of these helical cutting edges it is referring to. Is it only for each of the front helical cutting edges? Or only for each of the back helical cutting edges? Or each of the front helical cutting edges and back helical cutting edges?  Further clarification is needed.  
Claim 8 recites on lines 2-3 “a connection between the back-end cutting section and the circumferential cutting section” and “a connection between the circumferential cutting section and the neck portion” have a round corner.  However, it is noted that as best understood, based on Applicant’s disclosure, that the connection between the circumferential cutting section (reference number 14 on Applicant’s drawing) and the neck portion (reference number 11 on Applicant’s drawing) is the back-end cutting section (reference number 15 on Applicant’s drawing), as such it is unclear how many connections are being claimed.  The Examiner notes that there is no connection between the circumferential cutting section and the neck portion, as this connection is the back-end cutting section.  Does this mean that the back-end cutting section has a round corner?  
The Examiner also notes that the specification as filed sets forth on lines 7-9 on page 4 that: 
“The front-end cutting section, the circumferential cutting section, the back-end cutting section and the neck portion are provided round corner transitions between each other”

Thus, as best understood, the claim will be interpreted as --wherein each of: a connection between the front-end cutting section and the circumferential cutting section; a connection between the circumferential section and the back-end cutting section, and a connection between the back-end section and the neck portion, have round corners--.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 2008/0253846 (hereafter--Ni--) and in further view of Yodoshi US 4,227,837.
In regards to claim 1, Ni discloses a helical milling tool (10) with forward-backward feeding, comprising a cutting portion (16), a neck portion (14) and a handle portion (12), which are successively connected along an axis of the tool; wherein, the cutting portion (16) comprises a front-end cutting section (26), a circumferential cutting section (32) and a back-end cutting section (34); the front-end cutting section (26) having a structure of end mill and comprises four front-end cutting edges symmetrically distributed around a center (see Figures 3 and 9), configured to cut along the axis of the tool (10); the circumferential cutting section (32) comprises a front segment (refer to a segment of the circumferential cutting section closest to front end 26) of cutting section and a back segment (refer to a segment of the circumferential cutting section closest to back end 34) arranged along the axis of the tool, the front segment of cutting section is provided with front helical cutting edges configured to cut along the radial direction of the tool (see details on helical arrangement on paragraphs [0022] and [0024]), the back segment of cutting section is provided with back helical cutting edges configured to cut along the radial direction of the tool (note that since the cylindrical cutting section is disclosed on Ni as having helical cutting edges, then the front and back segments inherently have helical cutting edges); the front helical cutting edges extend to the front-end cutting edge in the cutting portion, and the back-end cutting section (34) is of a frustum shape (refer to the tapering shape of 34 as on Figure 2) having a larger end and a smaller end, wherein an outer diameter of the larger end is matched with a diameter of the circumferential cutting section (32), and an outer diameter of the smaller end is matched with a diameter of the neck portion (14); a side wall of the back-end cutting section (34) is provided inclined cutting edges (since the section 34 is sloping due to the frustum shape) extending to the helical cutting edges and configured to cut along the axis of the tool.
However, Ni fails to disclose that the front helical cutting edge and the back helical cutting edge have opposite and symmetric rotation directions and equal helical angles.
Nevertheless, Yodoshi teaches on Figures 2-3 and 6, that it is well known in the art of
rotary cutting tools to have a cutting tool on which front helical cutting edges (one of 7 or 8; or 9; or 12; one of 15 or 16; one of 17 or 18) and back helical cutting edges (the other one of 7 or 8; or 10; or 11; or the other one of 15 or 16) have opposite and symmetric rotation direction and equal helical angles (see col 2, lines 8-43 and col 3, lines 28-42) to provide smooth finish.  
Accordingly, it would have been obvious for a person having ordinary skill in the art, at the time the Applicant’s invention was filed to try having the front helical cutting edge and the back helical cutting edge of Ni to be opposite and symmetric rotation directions and equal helical angles based on the teachings of Yodoshi, to provide smooth and optimal surface finish.
In regards to claim 2, Ni as modified discloses the tool according to claim 1, Ni as modified also discloses that a length of the neck portion (14 of Ni) is greater than a hole depth of a through-hole to-be-processed.
In regards to claim 3, Ni as modified discloses the tool according to claim 1, Ni as modified also discloses that spiral grooves (36, 38, 40, 42 of Ni) facilitating chip discharge are respectively arranged between the adjacent front-end cutting edges, between the adjacent helical cutting edges and between the adjacent inclined cutting edges (see paragraph [0024] of Ni).
In regards to claim 6, Ni as modified discloses the tool according to claim 1, Ni as modified also discloses that a helical angle of the helical cutting edge is less than 30° (see paragraph [0024] of Ni where it states that the helix angle is about 10 degrees that meets the “less than 30°” clause).
In regards to claim 8, Ni as modified discloses the tool according to claim 1, Ni as modified also discloses that the front-end cutting section (26 of Ni), both a connection between the back-end cutting section (34 of Ni) and a connection between the circumferential cutting section (32 of Ni) and the neck portion (14 of Ni) are provided round corner transitions between each other (see convex transition 30 between 26 and 32; convex transition between 32 and 34 and concave transition between 34 and 14 of Ni), at least one of the round corner transitions having a radius of curvature.
However, Ni as modified fails to disclose that the value of the radius of curvature of the round corner is of a value between 0.2mm~1mm.
Since Ni does, however, disclose that the round corner transitions have a radius of curvature; the value of the radius of curvature of the round corner transitions constitute a defined value of the cutting tool. Therefore, the value of the radius of curvature of the round corner transitions is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values will depend on the desired reduction of stress concentration between transitions to prevent breakage. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined value of the radius of curvature of the round corner transitions, were disclosed in the prior art by Ni, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Ni’s value of the radius of curvature of the round corner transitions to be within a desired range such as in between 0.2mm~1mm.  In re Aller, 105 USPQ 233.  
In regards to claim 9, Ni as modified discloses the tool according to claim 1, Ni as modified also discloses that when the front-end cutting section is of the end milling tool structure, among the four front-end cutting edges, two front-end cutting edges extend to intersect at the axis of the tool, and the other two do not extend to the axis of the tool (see Figure 9).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. US 2008/0253846 (hereafter--Ni--) in view of Yodoshi US 4,227,837 as applied to claim 1 above and in further view of Toublanc US 7,037,049.
In regards to claim 4, Ni as modified discloses the tool according to claim 1, Ni as modified also discloses the cutting portion and a back-end of the handle portion.
However, Ni as modified fails to disclose that the cutting portion is provided with a cooling hole configured to provide cooling and lubrication to the cutting portion, and the cooling hole is cut-through with a back-end of the handle portion.
Nevertheless, Toublanc further teaches that it is well known in the art of rotary cutting tools to provide a rotary cutting tool with a coolant hole (22) disposed on a cutting portion (12), the coolant hole (22) is cut-through with a back-end of a handle (15) to provide coolant and lubrication through the entire cutting tool towards the cutting edges and aid in chip removal when machining. See Figures 2 and 3a.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Ni’s tool with a coolant hole cut-through with the back-end of the handle portion to provide coolant and lubrication through the entire cutting tool towards the cutting edges and aid in chip removal when machining.
Claim 1 is is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 10-128610 (hereafter—JP’610--) and in further view of Yeo US 3,863,316.
In regards to claim 1, JP’610 discloses a helical milling tool with forward-backward feeding (Figure 3), comprising: a cutting portion (1), a neck portion (14), and a handle (13) that are successively connected along an axis of the tool (see Figure 3); wherein, the cutting portion (1) comprises a front-end cutting section (machining end section), a circumferential section (substantially cylindrical section), and a back-end cutting section (where cutting edges 113 are disposed at), the front-end cutting section having a structure of a drill bit, the front-end cutting section has a conical profile (see Figure 3), comprising two front-end cutting edges (11 and 12) symmetrically distributed around a center, configured to drill along the axis of the tool; the circumferential section comprising a front segment (refer to the segment of the circumferential section disposed closest to the front-end cutting section) and a back segment (refer to the segment of the circumferential section disposed closest to the back-end cutting section) arranged along the axis of the tool, and the back-end cutting section is of a frustum shape (see shape where 113 is disposed) having a larger end and a smaller end, wherein an outer diameter of the larger end is matched with a diameter of the circumferential cutting section (see Figure 3), and an outer diameter of the smaller end is matched with a diameter of the neck (14); a side wall of the back-end cutting section is provided inclined cutting edges (113/123) extending to a back end of the circumferential section and configured to cut along the axis of the tool.
However, JP’610 fails to disclose that the circumferential section is a cutting section having front helical cutting edges at the front segment configured to cut along a radial direction of the tool; back helical cutting edges at the back segment configured to cut along the radial direction of the tool, the front helical cutting edges and the back helical cutting edges have opposite and symmetric rotation directions and equal helical angles, the front helical cutting edges extend to the front-end cutting edges in the cutting portion. 
Nevertheless, Yeo teaches on Figures 1-2, that it is well known in the art of rotary cutting tools to have a cutting tool (10 or 60) with a circumferential cutting section having a front segment and a back segment.  Note that on Figures 1 and 2, the front segment has front helical cutting edges (36 or 78/76) extending to a front portion (on Figure 2, the front portion having front-cutting edges 66 and 64 each directly connected to front helical cutting edges 76 and 78).  The back segment has back helical cutting edges (24/26 or 88/82).  As in column 2, lines 60-63 of Yeo, the front and back helical cutting edges have opposite and symmetric rotation direction and equal helical angles to provide smooth finish by preventing forming ragged edges or burrs on the workpiece (see column 1, lines 5-10 and 60-65; column 2, lines 11-22).
Accordingly, it would have been obvious for a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify JP’610’s circumferential section to be a cutting section with front helical cutting edges on the front segment and back helical cutting edges on the back segment; where the front and back helical cutting edges have opposite and symmetric rotation directions and equal helical angles based on the teachings of Yeo, to provide smooth and optimal surface finish.
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
As best understood, Applicant argues on page 7 of the remarks that because the cutting edges are of the same length along the axis of the tool, teaching reference Yodoshi does not disclose that “the front helical cutting edges are on the front segment and the back helical cutting edges are on the back segment so that none of them extend the full length of the circumferential cutting section and their cutting tracks do not overlap”.
The Examiner respectfully disagrees and points out to the rejection above for details.  As explained above, base reference Ni discloses a circumferential cutting section 32.  As in Figure 2, the circumferential cutting section (32) comprises a front segment (refer to a segment of the circumferential cutting section closest to front end 26) of cutting section and a back segment (refer to a segment of the circumferential cutting section closest to back end 34) arranged along the axis of the tool, the front segment of cutting section is provided with front helical cutting edges configured to cut along the radial direction of the tool (see details on helical arrangement on paragraphs [0022] and [0024]), the back segment of cutting section is provided with back helical cutting edges configured to cut along the radial direction of the tool (note that since the cylindrical cutting section is disclosed on Ni as having helical cutting edges, then the front and back segments inherently have helical cutting edges). 
Yodoshi teaches on Figures 2-3 and 6, that it is well known in the art of rotary cutting tools to have a cutting tool on which front helical cutting edges (one of 7 or 8; or 9; or 12; one of 15 or 16; one of 17 or 18) and back helical cutting edges (the other one of 7 or 8; or 10; or 11; or the other one of 15 or 16) have opposite and symmetric rotation direction and equal helical angles (see col 2, lines 8-43 and col 3, lines 28-42) to provide smooth finish.  
It is noted the claim recites a front segment having front cutting edges and a back segment having back cutting edges.  It is noted that the term “segment” has been broadly interpreted as a section or portion of the cutting portion.  
The specific structure and boundaries of what exactly is catalogued as front or back segment has not been set forth (e.g. such as setting forth that there is a front segment having front cutting edges and a back segment having back cutting edges, wherein the front segment with said front cutting edges and back segment with said back cutting edges are each axially separated and discontinue from each other).
Therefore, the Examiner’s interpretation of Ni having a front segment located closest to the front end 26 and a back segment located closest to the back end 34, is not precluded and since, Ni’s cylindrical cutting section is disclosed as having helical cutting edges, then the front and back segments inherently have helical cutting edges, thus Ni’s front cutting edges extend to the front-end cutting edges.
It is also noted, that the claim does not set forth that only the front cutting edges are the ones that should extend to and contact the front-end cutting edges.  The term “extend” is broad to encompass that the front cutting edges are stretched in a given direction and does not necessarily mean that the front cutting edges extend all the way to and contact the front-cutting edges.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “none of them extend the full length of the circumferential cutting section and their cutting tracks do not overlap”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner suggests further defining that the front segment is axially separated and discontinued from the back segment such that the front cutting edges are also axially separated and discontinued from the back-cutting edges.  
The Examiner advises Applicant that the written description or Specification as filed does not disclose that the cutting tracks of each of the front helical cutting edges and the back helical cutting edges do not overlap.
Alternate grounds of rejection
It is noted specifically that claim 1 now requires that the front segment be provided with front helical cutting edges (plural) and that the back segment be provided with back helical cutting edges (plural).  Previously claim 10, now cancelled, required the front segment to have a (single) front cutting edge and the back segment to have a (single) back cutting edge.  Thus, in light of Applicant’s amendments a new ground(s) of rejection, under 35 USC § 103 over of JP 10-128610 (hereafter—JP’610--) and in further view of Yeo US 3,863,316 have been incorporated for claim 1 as aforementioned.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722